SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

87
CAF 10-02452
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND MARTOCHE, JJ.


IN THE MATTER OF ALLISON E. NOON,
PETITIONER-APPELLANT,

                     V                                              ORDER

BENJAMIN E. NOON, RESPONDENT-RESPONDENT.


PETER J. DIGIORGIO, JR., UTICA, FOR PETITIONER-APPELLANT.

TIMOTHY A. BENEDICT, ROME, FOR RESPONDENT-RESPONDENT.

JOHN P. AMUSO, ATTORNEY FOR THE CHILDREN, CLINTON, FOR ROBERT N. AND
PEYTON N.


     Appeal from an order of the Family Court, Oneida County (Louis P.
Gigliotti, A.J.), entered November 24, 2010 in a proceeding pursuant
to Family Court Act article 6. The order dismissed the violation and
modification petitions.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on December 13 and 19, 2011
and by the Attorney for the Children on December 16, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 10, 2012                    Frances E. Cafarell
                                                Clerk of the Court